Appeal by the carrier from an award in favor of claimant. The appellant carrier asserts that the employer named herein was not the employer of claimant and further asserts that the accident was not covered by the insurance policy of the carrier. The employer was a lumber company dealing in building supplies and doing construction work. Arnold Marsden entered into an agreement with the employer herein, wMeh is a eopartnersMp, to remodel a house on Carroll street in Palmyra, in wMeh Marsden was interested, by wMeh the employer herein was to f ornish the materials and the labor for the job. It was being supervised by Fred Crum, a foreman in the employ of the employer herein. Marsden also had a house on Hanson street, Palmyra, in wMeh was a cistern wMeh he wanted taken out. Claimant learned through a police officer that help was wanted on the job on Carroll street, went there and was hired by Crum and went to work as a carpenter. Claimant and other employees were directed by Crum to go to the Hanson street house and remove the cistern, and wMle thus engaged sustained the injuries involved in this award. The insurance policy covers operations not on the premises, includes excavations for cellars, and covers employees engaged in operations incidental to the business of the employer. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.